Title: To George Washington from Major General Philip Schuyler, 27 May 1776
From: Schuyler, Philip
To: Washington, George



Dr Sir
Fort George [N.Y.] May 27th 1776

Last Night Colonel Clinton arrived and brought me the inclosed, by which I find the Note alluded to in mine of Yesterday was intended for me—I shall answer the Gentlemen on the Subject of the Gundalo to Day—If the Account given by McChord be true it is much to be lamented that the Siege of Quebec could not have been immediately reassumed.
The honorable Commissioners I suppose had not yet received the account that one hundred and fifty thousand Dollars, were on the way to Canada, when they wrote, nor of the one thousand seven hundred & thirteen transmitted me by Governor Cook; It will however be necessary to send more both to Canada and to Mr Trumbull at Albany, for Reasons I have given in a former Letter. I am most sincerely Your Excellency’s most obedient humble Servant

Ph: Schuyler


P.S. Medicines are much wanted at this post & Ticonderoga. [P.]P.S. I have ordered a row Galley to be sent from Tyonderoga to be Converted Into a Gundalo, she served as Such last year when In possession of the Enemy.

